COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  William Geoffrey Thacker,                     §               No. 08-18-00085-CR

                        Appellant,              §                 Appeal from the

  v.                                            §                205th District Court

  The State of Texas,                           §             of El Paso County, Texas

                        State.                  §               (TC# 20170D02483)

                                                §
                                           ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until December 14, 2018. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WIL BECONSIDERED

BY THIS COURT.

       It is further ORDERED that Jo-Anne Hilverding, Official Court Reporter for the

205th District Court, for El Paso County, Texas, prepare the Reporter’s Record for the above

styled and numbered cause and forward the same to this Court on or before December 14, 2018.

       IT IS SO ORDERED this 15th day of November, 2018.


                                     PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.